      date recvd
             Case3/18/2020 AL
                   1:18-cr-00393-SJ-RML Document 70 Filed 03/16/20 Page 1 of 3 PageID #: 868


TRULINCS 90712053 -'AUGUSTINE, BERNARD RAYMOND - Unit: BRO-I-B


FROM: 90712053                                                                                      F 11. F ,D
TO:                                                                                                       . C,''F"CE
SUBJECT:                                                                                U.S. DiSTfiiCTCOURT E.D.N.Y.
DATE: 03/11/2020 02:29:13 PM
                                                                                               MAR I 6 2020             ★
In The Name of God Most Gracious Most Merciful
To Judge Sterling Johnson                                                                   BROOKLYN OFFICE
Hope this letter finds you well.                                                        ^      ,,     .          ^ ah
I am writing to request that I wish to appear before you in court so I may fire my lawyers Samuel Jacobson and Allegra
Giasshausser and I wish to represent myself unless another suitable lawyer or lawyers will be willing and able to work w th me.
i appreciate very much the work Mr. Jacobson and Giasshausser has done for4 me but we have reached a stage in our work
and relationship that there Is a major conflict of Interest As well as past grievances I hold against Mr. Jacobson and Mrs.
Giasshausser which I would explain in court If necessary.

Thank you. May God guide you
Bernard Augustine




                                                                                      ^ /6

                                                                            £gp « OFWfie
Case 1:18-cr-00393-SJ-RML Document 70 Filed 03/16/20 Page 2 of 3 PageID #: 869




                    /Y(^                ^iXy ^e^y
                         k^nA'^ ^                               Z' -               _
          ^lyY J-t^        ^yScZfT^/^          e^cpi^ ^ Coc^^Z Sc^ Z/ua^
      j         ^          7^..         /o yr Zcy^O^
                                              -r ..  Scf^                 /
                                                                       p-C-^       ^
      \ /^e^/'^ YY^/ifAiu/ici^ o^-'i.^ Z Cuiy^ /t? /"
        (^^eYj            Ct'f'oMci^                  /cA-tA^C'l^
             iaM^          lA/Mi^                         c^oy^, (A^i/t^       ■
          y c^pH'c^^z i/^y^                                    y^oL>s<^—
           CirLL^ r^fS- (AAmAcuiy.^^A4^        (/cr^              Ai^yY'
           wy /^aaajC- /^ei*yU^ ^              ^ c?£^A^ Ci/af^^
           hc^Yftoy>^j) H^y^f(cyv- (/> ^
                           ^yy^ yiy(€. t^c^fiAAo ^ /~o/o(-               /^y-y^^cAs
          iy-xZ. /'^J.      l'<y'^y^^ &A/y^ ^ CiAo^i<Z-           ^ ^oiAy/




              (y^^^0>y ^/f^ Yv^/C^c^cyC y7CPiy
                                                                                       r^s
93-SJ-RML Document 70 Filed 03/16/20 Page 3 o
                                      VT




    H*
    H-

    W
    O
    H-

     }
    H-

    0)
    U)
    K)
    U)
    U)
